                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

RONALD ELBERTS,

                Plaintiff,

v.                                                           Case No. 8:19-cv-1349-T-AEP

ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.
                                              /

                                              ORDER

        This cause comes before the Court on Plaintiff’s Petition for Attorney Fees (Doc. 18).

By the motion, Plaintiff seeks attorney’s fees in the amount of $3,827.10 and costs in the amount

of $400 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. On December

11, 2019, this Court entered an Order granting the Unopposed Amended Motion for Entry of

Judgment with Remand (Doc. 15), reversing and remanding the case to the Commissioner for

further administrative proceedings (Doc. 16). The Clerk entered judgment in favor of Plaintiff

thereafter (Doc. 17). Accordingly, as the prevailing party, Plaintiff now requests an award of

fees and costs. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P. 54(d)(1); see 28 U.S.C. §

1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who wins

a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing party).

        The Commissioner does not oppose the requested relief. After issuance of an order

awarding EAJA fees and costs, however, the United States Department of the Treasury will

determine whether Plaintiff owes a debt to the government. If Plaintiff has no discernable

federal debt, the government will accept Plaintiff’s assignment of EAJA fees and pay the fees

directly to Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion, therefore, it is hereby
       ORDERED:

       1. Plaintiff’s Petition for Attorney Fees (Doc. 18) is GRANTED.

       2. Plaintiff is awarded fees in the amount of $3,827.10. Unless the Department of

Treasury determines that Plaintiff owes a federal debt, the government must pay the fees to

Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees (Doc. 18-2).

       3. Plaintiff is awarded costs in the amount of $400.

       DONE AND ORDERED in Tampa, Florida, on this 10th day of March, 2020.




cc:    Counsel of Record




                                               2
